Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-7 are directed to a method, which is a process. Claims 8-14 are directed to a “computer program product on a non-transitory computer readable medium”, which is a manufacture. Claims 15-20 are directed to a system, which is a machine. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.  


Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 8, and 15 recite the limitations a method for implementing a recommendation system using an asymmetrically hierarchical network, comprising: aggregating, using asymmetrically designed sentence aggregators, respective ones of the set of item sentence embedding and the set of user sentence embedding to generate a set of item review embedding based on first item attention weights and a set of user review embedding based on first user attention weights, respectively; aggregating, using asymmetrically designed review aggregators, respective ones of the set of item review embedding and the set of user review embedding to generate an item embedding based on a second item attention weights and a user embedding based on second user attention weights, respectively; and predicting a rating of the user-item pair based on the item embedding and the user embedding.
Applicant’s specification discloses that the asymmetrically designed sentence aggregator is software that includes an item sentence aggregator (ISA) and a user sentence aggregator (USA) (page 21, paragraph [0062]). The ISA generates a set of item review embeddings using an equation (page 11, paragraph [0036]), and the USA generates a set of user review embeddings denoted by an expression (page 12, paragraph [0037]). Applicant’s specification 
Claims 1, 8, and 15 recite the abstract idea of using mathematical equations to perform a series of calculations.  This is an abstract idea because it covers mathematical concepts (i.e. mathematical formulas or equations).  Claims 1, 8, and 15 also recite the abstract idea of predicting a rating of a user-item pair.  This is an abstract idea because it covers the mental processes (i.e. human observation, judgement, or evaluation). Predicting a rating of a user-item pair can be performed mentally. Dependent claims 2-7, 9-14, and 16-20 recite the same abstract idea identified in claims 1, 8, and 15.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-7 do not recite any additional elements outside of the abstract idea. Accordingly, these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claims 15-20 recite the additional elements of a memory device and a processor. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing and storing data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  

Claims 8-14 recite the additional elements of a computer and a computer medium. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing and storing data.  These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing and storing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
	Claims 15-20 recite the additional elements of a memory device and a processor. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing and storing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
	
	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.
	Claims 1, 8, and 15 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:
“…aggregate, using asymmetrically designed sentence aggregators, respective ones of the set of item sentence embeddings and the set of user sentence embeddings to generate a set of item review embeddings and a set of user review embeddings, respectively; aggregate, using asymmetrically designed review aggregators, respective ones of the set of item review embeddings and the set of user review embeddings to generate an item embedding and a user embedding, respectively.”


Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 8,700,480 B1 (“Fox”): Fox teaches retrieving customer reviews for an item (Fig. 6, “604”); parsing sentences from customer reviews (Fig. 6, “606”); generating a list of topics with majority sentiment from sentences for the item (Fig. 6, “608”); identifying common topics with common sentiment (Fig. 6, “610”); and extracting quotes form the sentences (Fig. 6, “614”). However, Fox does not teach or suggest the limitations discussed above.
US 2013/0218914 A1 (“Stavrianou”): Stavrianou teaches providing a recommendation based on a user’s review of an item (Fig. 2; paragraph [0023]).  The review is parsed by a parser that applies a set of grammar rules to the user’s review (paragraph [0052]) and labels the words (paragraph [0061]) with positive or negative attributes (paragraph [0062]) in order to detect a user’s opinion about a feature of the item (paragraph [0066]). However, Stavrianou does not teach or suggest the limitations discussed above.
(iii) “Ratings Meet Reviews, a Combined Approach to Recommend” by Ling et al. (“Ling”): Ling teaches using topic modeling techniques on review text to improve prediction accuracy in a recommendation system that combines content-based filtering with collaborative filtering (page 105). However, Ling does not teach or suggest the limitations discussed above.
(iv) “Joint Deep Modeling of Users and Items Using Reviews for Recommendation” by Zheng et al. (“Zheng”): Zheng proposes a recommendation model that uses two parallel neural networks. The first network learns a user’s behaviors by exploiting reviews written by the user, and the second network learns an item’s properties from the reviews written for the item (page 1). However, Zheng does not teach or suggest the limitations discussed above.
(v) “Hierarchical User and Item Representation with Three-Tire Attention for Recommendation” by Wu et al. (“Wu”): Wu proposes a hierarchical user and item representation model with three-tier attention to learn user and item  representations from reviews for recommendation. This model contains three 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625